Citation Nr: 1229514	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD), to include as caused by exposure to ionizing radiation and/or herbicides. 

2.  Entitlement to service connection for multiple joint arthritis, to include as caused by exposure to ionizing radiation. 

3.  Entitlement to service connection for glaucoma, to include as caused by exposure to ionizing radiation. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to April 1974.  His decorations include the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  The Veteran filed a timely notice of disagreement with respect to these decisions and the RO issued a statement of the case dated in March 2007.  The Veteran filed a substantive appeal in May 2007.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in North Little Rock, Arkansas. 

In December 2009, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO in North Little Rock, Arkansas.  A transcript of these proceedings has been associated with the Veteran's claims file.   

Initially, there were six claims on appeal, including entitlement to service connection for skin cancer caused by exposure to ionizing radiation and/or herbicides, in addition to the claims listed on the first page of this decision.  

In June 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC), in Washington, D.C.  A subsequent April 2012 rating decision granted the Veteran's claim of entitlement to service connection for skin cancer.  However, the Veteran has not filed a notice of disagreement contesting either the initial disability rating or the effective date assigned by the RO.  Therefore, this claim is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of entitlement to service connection for bilateral hearing loss, tinnitus, glaucoma, and a lung disorder are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a result of his in-service duties as a participant in Operation HARDTACK I. 

2.  The Veteran has been diagnosed with degenerative joint disease of the bilateral shoulders and knees, which are not considered to be radiogenic diseases. 

3.  The Veteran's multiple joint arthritis, including in his bilateral shoulders and knees, first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation. 


CONCLUSION OF LAW

Multiple joint arthritis was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been incurred in service, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO sent the Veteran letters in February 2006 and June 2006, prior to the initial adjudication of his claim in the November 2006 rating decision, and again in July 2010, advising the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2010 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the July 2010 letter was issued after the initial November 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2010 letter was issued, the Veteran's claim was readjudicated in the June 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was provided a VA examination with respect to the claim decided herein in October 2011, specifically addressing whether the Veteran's multiple joint arthritis was related to his military service.  The Board finds that this examination and opinion is adequate, as it is predicated on a full reading of the private and VA medical re cords in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met. 

As indicated in the Introduction, the Board remanded the case for additional development in June 2010.  As discussed in the preceding paragraphs, the Veteran's service personnel records as well as outstanding VA and private treatment records have been obtained and the Veteran was afforded a VA examination in October 2011 so as to determine the etiology of his multiple joint arthritis in accordance with the June 2010 remand directives.  Additionally, he was provided with notice pursuant to Dingess/Hartman, supra, in a July 2010 letter.  Therefore, the Board finds that the AOJ has substantially complied with the June 2010 remand directives such that no further action is necessary in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating Board remand orders require "substantial compliance, not absolute compliance").

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

When seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b). 

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Arthritis is not included under that regulation.  38 C.F.R. 
§ 3.311(b)(2).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In this case, there is no doubt that the Veteran has arthritis in his bilateral shoulders and knees, initially diagnosed in 2000, and as confirmed by the October 2011 VA examiner and supported by x-ray findings.  The Veteran contends that his arthritis is the result of exposure to ionizing radiation.  The first question before the Board is thus whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  

During his December 2009 Board hearing, the Veteran testified that during his military service between 1956 and 1958, he was assigned to a Navy sea going tug, the ATF-105 U.S.S. Moctobi.  The Veteran reported that during this period he was involved in 17 A-bomb and H-bomb underwater tests, including Operation Wigwam and Operation Hardtack.  The Veteran stated that their main job was to tow targets (old World War II destroyers) from Hawaii to the test sites.  The Veteran reported that the U.S.S. Moctobi was approximately three and a half miles from the detonation zone during the test blasts and that he was exposed to a lot of radiation.  He indicated that on one occasion he was knocked off of a couch, across the berthing compartment and into a wall.  The Veteran reported the he experienced an enormous explosion, the ship shook, and he saw a mushroom cloud go up.  After the detonations, he reported that the ship would then go into the test zone and collect water samples. 

A September 2011 letter from the Defense Threat Reduction Agency (DTRA) reflects that the Veteran, as a confirmed participant of Operation HARDTACK I, conducted at the Pacific Proving grounds in 1958, was exposed to atmospheric nuclear testing.  As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric nuclear weapon testing is considered a "radiation-risk activity."  As the Veteran has been determined to have participated in a "radiation-risk activity," he meets the criteria for qualification as a "radiation-exposed" Veteran.  As a "radiation-exposed" Veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) or other radiogenic disease.  Here, arthritis is not listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  It is also not among the types of diseases listed at 38 C.F.R. 
§ 3.309(d)(2) subject to presumptive service connection in radiation-exposed Veterans.  Thus, in order to be entitled to service connection, the Veteran's multiple joint arthritis of the shoulders and knees must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service. 

The relevant evidence includes the September 2011 letter from the DTRA stating that the Veteran was exposed to ionizing radiation at doses considered to be unsafe by the Federal Government or the U.S. Army.  The DTRA provided a history of the Veteran's exposure to ionizing radiation.  According to the DTRA's letter, the maximum radiation doses, in units of Röntgen equivalent in man (or mammal) (rem) the Veteran could have received during his participation in Operation HARDTACK I were no more than: 

External gamma dose: 18 rem 
External neutron dose: 0.5 rem 
Internal committed dose to the bone (alpha): 8 rem 
Internal committed dose to the bone (beta + gamma): 0.3 rem 

In an April 2012 Memorandum, the Director of the Post-9/11 Environmental Health Program noted the above findings and used the Interactive Radio epidemiological Program of the National Institute for Occupational Safety and Health to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's multiple joint arthritis.  It was calculated that the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1958), the assumption of which would increase the probability of causation.  The program calculated a 99th percentile value for the probability of causation of 98.15 percent.  Based on these results, the Director found it was unlikely that the Veteran's multiple joint arthritis could be attributed to radiation exposure while in service. 

By way of explanation, the Director explained that cartilage in an adult aged 21, which the Veteran was at the time of exposure, is fairly radio-resistant.  In fact, doses of 60 to 70 Gy (6000 to 7000 rad) in a prolonged radiotherapy scheme can be tolerated by cartilage.  Here, the Veteran's exposure was well below those levels.  

In a letter dated later in April 2012, the Director of Compensation and Pension Service cited to the above DTRA findings and also to the calculations by the Interactive Radio epidemiological Program of the National Institute for Occupational Safety and Health estimating the likelihood that exposure to ionizing radiation was responsible for the Veteran's multiple joint arthritis.  The Director also noted that the Veteran was 21 years old when he was exposed to ionizing radiation and multiple joint arthritis manifested 42 years after exposure to ionizing radiation.  Therefore, due to these factors, as well as review of the evidence in its entirety, the Director determined that there was no reasonable possibility that the Veteran's multiple joint arthritis was the result of his radiation exposure during service. 

The Board finds the April 2012 opinion is probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

Because the opinion obtained by the VA determined that the Veteran's multiple joint arthritis was not likely related to ionizing radiation exposure while in service, in order for service connection to be warranted in this case the evidence must show that the arthritis is directly related to his active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, however, no medical professional has attributed the Veteran's multiple joint arthritis to active military service.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no competent evidence establishing a medical nexus between military service and the Veteran's multiple joint arthritis.  In fact, the October 2011 examiner specifically determined that the Veteran's degenerative joint disease of the knees and shoulders are less likely than not due to any in-service event, and more likely than not related to the normal aging process.  Furthermore, the first complaints of arthritis were not until 2000.  The examiner noted the Veteran verbally reported right rotator cuff surgery in 1988, but the Veteran's private treatment provider did not indicated degenerative joint disease of the right shoulder until 20002.  

As noted in the June 2010 remand, the Veteran testified during his December 2009 Board hearing that he was treated by Drs. Goldberg, who had injected his shoulders on two occasions, and Dr. Hilborn who had done all of his shoulder surgeries except one.  The available private treatment records were associated with the claims file.  While they do show the Veteran's complaints of and treatment for shoulder and disorders, there is no indication of the Veteran's private physicians associated these disorders with the Veteran's military service.  

The evidence in the Veteran's claims file indicates his multiple joint arthritis, pertaining to either the shoulders or the knees, did not manifest in service or until almost three decades after service discharge.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim. Therefore, service connection on a direct basis likewise fails. 

The Board acknowledges that it must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Jandreau at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of the etiology of the Veteran's arthritis is a complex question since it must be confirmed by x-ray evidence, unlike testimony as to the presence of varicose veins or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet). 

While the Veteran is competent to report what he has experienced, such as pain associated with his shoulders or knees, he is not competent to ascertain the etiology of his arthritis and its relationship to radiation exposure in service, as such is not readily subject to lay observation and requires appropriate medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding radiological or medical issues regarding the etiology of his arthritis.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, in the present case, the Board gives more credence and weight to the April 2012 medical opinion rendered by a physician who specializes in the field of radiation and physical exposures than by the Veteran's lay assertions. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for multiple joint arthritis is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Turning first to the claims for bilateral hearing loss and tinnitus, the Veteran asserts these disorders are the result of his military service.  Specifically, he testified during his December 2009 Board hearing that he experienced serious percussive effects on his ship, the U.S.S. Moctobi.  He indicated that on one occasion he was knocked off of a couch, across the berthing compartment and into a wall.  The Veteran also reported that the explosions were very loud and that they were not given any earplugs.  He indicated that he experienced an enormous explosion, the ship shook, and he saw a mushroom cloud go up.  The Veteran further reports that he has experienced a decrease in hearing and ringing in the ears since that time.  Therefore, he alleges that service connection for bilateral hearing loss and tinnitus is warranted.

As previously noted in the June 2010 remand, the Veteran currently has a diagnosis of bilateral hearing loss and also testified competently and credibly that he was exposed to acoustic trauma during service and currently has tinnitus and decreased hearing.  With respect to tinnitus, the Board observes that such disorder is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses pertaining to hearing loss or tinnitus.  However, his service personnel records reflect that he was awarded Combat Action Ribbon.  VA regulations provide that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Therefore, as the Veteran engaged in combat, he is entitled to the application of 38 U.S.C.A. § 1154(b).  As such, the Board finds the Veteran's report of during his military service to be consistent with the circumstances, conditions, and hardships of combat.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

As such, in order to determine whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure, he was afforded a VA examination in October 2011, and as consequence of the prior June 2010 Board remand.  At that time, the examiner stated that he could not provide an opinion without resort to mere speculation because the Veteran's service treatment records show hearing acuity within normal limits at entrance and separation based on the whispered voice test.  The examiner stated this is a subjective assessment of hearing impairment without visual cues.  Thus, without any frequency specific audiograms, there is insufficient information available to render an opinion as to the etiology of these disorders.  However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the October 2011 VA examiner did not discuss the Veteran's lay assertions of exposure to acoustic trauma in service, as specifically requested in the June 2010 remand directives.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Therefore, as the October 2011 VA examiner relied solely on the fact that the Veteran's induction and discharge examinations revealed that hearing was within normal limits because of the whispered voice test to support his negative opinion, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of his current bilateral hearing loss and tinnitus, especially when considering his competent lay testimony.   

Concerning the remaining claims for glaucoma and a lung disorder, as mentioned above, service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  

In this case, there is no doubt that the Veteran has glaucoma and a lung disorder.  His glaucoma was initially diagnosed in 2007 and he underwent a glaucoma surgery in 2010.  The Veteran's lung disorder, chronic obstructive pulmonary disease (COPD), was initially diagnosed in 1995.  Both of these disorders were confirmed by the October 2011 VA examiner.  

The Veteran contends that these disorders are attributable to his exposure to ionizing radiation.  Therefore, the first inquiry is whether the Veteran may be considered a "radiation exposed Veteran."  As noted above, the Board concedes that the Veteran is a confirmed participant of Operation HARDTACK I, conducted at the Pacific Proving grounds in 1958, and was exposed to atmospheric nuclear testing.  As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric nuclear weapon testing is considered a "radiation-risk activity."  As the Veteran has been determined to have participated in a "radiation-risk activity," he meets the criteria for qualification as a "radiation-exposed" Veteran.  As a "radiation-exposed" Veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) or other radiogenic disease.  Here, however, glaucoma and COPD are not listed under 38 C.F.R. § 3.311(b)(2) as radiogenic diseases.  It is also not among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) subject to presumptive service connection in radiation-exposed Veterans.  Thus, in order to be entitled to service connection, the Veteran's glaucoma and COPD must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service. 

The relevant evidence again includes the September 2011 letter from the DTRA stating that the Veteran was exposed to ionizing radiation at doses considered to be unsafe by the Federal Government or the U.S. Army.  The DTRA provided a history of the Veteran's exposure to ionizing radiation.  According to the DTRA's letter, the maximum radiation doses, in units of Röntgen equivalent in man (or mammal) (rem) the Veteran could have received during his participation in Operation HARDTACK I were no more than: 

External gamma dose: 18 rem 
External neutron dose: 0.5 rem 
Internal committed dose to the bone (alpha): 8 rem 
Internal committed dose to the bone (beta + gamma): 0.3 rem 

In an April 2012 Memorandum, the Director of the Post-9/11 Environmental Health Program noted the above findings and used the Interactive Radio epidemiological Program of the National Institute for Occupational Safety and Health to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's multiple joint arthritis.  It was calculated that the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1958), the assumption of which would increase the probability of causation.  The program calculated a 99th percentile value for the probability of causation of 98.15 percent.  Based on these results, the Director found it was unlikely that the Veteran's glaucoma and COPD could be attributed to radiation exposure while in service. 

Concerning glaucoma, the Director explained that glaucoma refers to a group of eye conditions that lead to damage to the optic nerve, which is caused by increased pressure in the eye.  Additionally, the Director noted glaucoma is not caused by radiation exposure and the available literature on this subject is in direct contravention.  As for the COPD, the Director stated that a high dose of radiation is capable of causing acute and chronic pneumonitis.  However, the dose of body radiation required is 17.5 Gy, which is almost two orders of magnitude above the Veteran's exposure.  Consequently, the Director concluded that it is unlikely the Veteran's COPD is the result of his radiation exposure, particularly in light of the fact the Veteran smoked until the age of 66.  

In a letter dated later in April 2012, the Director of Compensation and Pension Service cited to the above DTRA findings and also to the calculations by the Interactive Radio epidemiological Program of the National Institute for Occupational Safety and Health estimating the likelihood that exposure to ionizing radiation was responsible for the Veteran's glaucoma and COPD.  Therefore, due to the abovementioned factors, as well as review of the evidence in its entirety, the Director determined that there was no reasonable possibility that the Veteran's glaucoma or COPD was the result of his radiation exposure during service. 

The Board finds the April 2012 opinion is probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 

Because the opinion obtained by the VA determined that the Veteran's glaucoma and COPD were not likely related to ionizing radiation exposure while in service, in order for service connection to be warranted in this case the evidence must show that these disorders are directly related to his active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As such, in order to determine whether the Veteran's glaucoma and COPD are related to his military service, he was afforded a VA examination in October 2011.  Unfortunately, the examiner did not provide any opinion as to the etiology of either of the Veteran's disorder.  Instead, the examiner only provided the relevant diagnoses and dates of onset, in addition to clinical findings.  Therefore, a medical nexus opinion must be obtained in order to determine whether these disorders are attributable to the Veteran's military service on a direct basis.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Therefore, as the October 2011 VA examination is completely devoid of any type of opinion, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of his current glaucoma and COPD.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should return the claims file to the VA examiner  who conducted the hearing loss and tinnitus examination in October 2011.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to his exposure to acoustic trauma during combat in service and continuity of symptomatology, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to his noise exposure during military service?

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his noise exposure during military service?

In making this determination of causation, the examiner should discuss any competent and credible lay evidence regarding relevant complaints (e.g., pertinent symptoms, etc.) in service, as well as during the many years since, so as to address the possibility of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  The examiner is further advised that she should not rely on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

2.  The AOJ should return the claims file to the VA examiner who conducted the respiratory VA examination in October 2011.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on review of the claims file, the examiner is asked to provide an opinion as to whether or not it is at least as likely as not (50 percent probability or greater)  that the Veteran's lung disorder, diagnosed as COPD, is related to his military service.  

In making this determination of causation, the examiner should also discuss any competent and credible lay evidence regarding relevant complaints (e.g., pertinent symptoms, etc.) or diagnoses in service, as well as during the many years since so as to address the possibility of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion). 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  The AOJ should return the claims file to the VA examiner who conducted the eye VA examination in October 2011.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on review of the claims file, the examiner is asked to provide an opinion as to whether or not it is at least as likely as not (50 percent probability or greater)  that the Veteran's glaucoma is related to his military service.  

In making this determination of causation, the examiner should also discuss any competent and credible lay evidence regarding relevant complaints (e.g., pertinent symptoms, etc.) or diagnoses in service, as well as during the many years since so as to address the possibility of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion). 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


